UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 08-8562


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

               Defendants - Appellants.


                            No. 09-6271


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

               Defendants - Appellants.


                            No. 09-6671


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

               Defendants - Appellants.
                              No. 09-6953


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ISAAC LEE WOODS; REGINA BAILEY WOODS,

                  Defendants - Appellants.



Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:05-cr-00131-FL-1)


Submitted:    July 23, 2009                  Decided:   August 14, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Isaac Lee Woods; Regina Bailey Woods, Appellants Pro Se. Sarah
Burnette, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            In    these    consolidated      appeals,       Isaac    Lee    Woods    and

Regina Bailey Woods appeal three district court orders and one

magistrate judge’s order.            After their four-day trial and this

court’s affirmance of their convictions and sentences, the Woods

began to file numerous meritless post-judgment motions in the

district court challenging various parts of the trial, their

convictions,      sentences    and     orders     of    restitution.          We    have

reviewed    the    district    court     orders      that    are    the    subject    of

appeal   nos.     08-8562,    09-6671    and     09-6953     and    affirm    for    the

reasons cited by the district court in its orders.                         We echo the

court’s direction to the Woods that if they want to challenge

their convictions and sentences, they should use the procedures

outlined    under     28   U.S.C.A.     § 2255    (West      Supp.   2009).         With

respect to the Woods’ appeal in no. 09-6271 from the magistrate

judge’s order denying motions to compel and to supplement that

motion, we are without jurisdiction because the order was non-

appealable.       See Rataratnam v. Moyer, 47 F.3d 922, 924 (7th Cir.

1995); see also Estate of Conners v. O’Conner, 6 F.3d 656, 659

(9th Cir. 1993).

            Accordingly, we affirm in part and dismiss in part.

We grant the Woods’ motion to proceed in forma pauperis.                              We

also deny as moot their motions to expedite the appeals, for

bail   or   release    pending    appeal       and     to   reconsider      the    order

                                         3
denying their motion to unseal the record.                 We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                       4